Exhibit 10.3

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:     2.    Assignee:          [and is an Affiliate/Approved Fund
of [identify Lender]1] 3.    Borrowers:   Cott Corporation, a Canadian
corporation, Cott Beverages Inc., a Georgia corporation, and Cott Beverages
Limited, a company organized under the laws of England and Wales. 4.   
Administrative Agent:   JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement

 

1

Select as applicable.

 

Exhibit A-1



--------------------------------------------------------------------------------

5.    Credit Agreement:   The $250,000,000 Credit Agreement, dated as of March ,
2008, among Cott Corporation Corporation Cott, a corporation organized under the
laws of Canada, Cott Beverages Inc., a Georgia corporation, and Cott Beverages
Limited, a company organized under the laws of England and Wales, as Borrowers,
the other Loan Parties party thereto, the Lenders party thereto, JPMorgan Chase
Bank, N.A., London Branch, as UK Security Trustee; JPMorgan Chase Bank, N.A., as
Administrative Agent and Administrative Collateral Agent, and General Electric
Capital Corporation, as Co-Collateral Agent and the other parties thereto.

6.

   Assigned Interest:  

 

Aggregate Amount of
Commitment/Loans for
all Lenders

   Amount of
Commitment/Loans
Assigned    Percentage Assigned  of
Commitment/Loans2 $      $      % $      $      % $      $      %

Effective Date:                                    ,                      20    
[TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain Material
non-public information about the Company, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including federal, provincial, territorial and state
securities laws.

 

2

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Exhibit A-2



--------------------------------------------------------------------------------

EXHIBIT A

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:               Title: ASSIGNEE [NAME OF ASSIGNEE]
By:               Title:

 

Exhibit A-3



--------------------------------------------------------------------------------

Consented to and Accepted: JPMORGAN CHASE BANK, N.A., as Administrative Agent By
              Title: Consented to: JPMORGAN CHASE BANK, N.A., LONDON BRANCH, as
UK Issuing Bank By               Title: JPMORGAN CHASE BANK, N.A., TORONTO
BRANCH, as Canadian Issuing Bank By               Title: JPMORGAN CHASE BANK,
N.A., as U.S. Issuing Bank By               Title: [Consented to: [COTT
CORPORATION/COTT BEVERAGES INC.], as Borrower Representative By               
Title:]3

 

3

If necessary according to Section 9.04(b)(ii) of the Credit Agreement.

 

Exhibit A-4



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by any
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 4.01(b) or Section 5.01
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (v) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

Exhibit A-5



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Exhibit A-6



--------------------------------------------------------------------------------

EXHIBIT B

[RESERVED]

 

Exhibit B-1



--------------------------------------------------------------------------------

EXHIBIT B-1

BORROWING BASE CERTIFICATE

 

LOGO [g72714g12i54.jpg]                                          
                       BORROWING BASE REPORT

         Rpt # _________

Obligor Number:

         Date: __________

Loan Number

         Period Covered: ______ to ______

COLLATERAL CATEGORY

   A/R    Inventory    Total Eligible Collateral Description         

1. Beginning Balance (Previous report - Line 8)

        

2. Additions to Collateral (Gross Sales or Purchases)

        

3. Other Additions (Add back any non-A/R cash in line 3)

        

4. Deductions to Collateral (Cash Received)

        

5. Deductions to Collateral (Discounts, other)

        

6. Deductions to Collateral (Credit Memos, all)

        

7. Other non-cash credits to A/R

        

8. Total Ending Collateral Balance

        

9. Less Ineligible - Past Due

        

10. Less Ineligible - Cross-age (50%)

        

11. Less Ineligible - Foreign

        

12. Less Ineligible - Contra

        

13. Less Ineligible - Other (attached schedule)

        

14. Total Ineligibles - Accounts Receivable

        

15. Less Ineligible - Inventory Slow-moving

        

16. Less Ineligible - Inventory Offsite not covered

        

17. Less ineligible - Inventory WIP

        

18. Less Ineligible - Consigned

        

19. Less Ineligible - Other (attached schedule)

        

20. Total Ineligible Inventory

        

21. Total Eligible Collateral

        

22. Advance Rate Percentage

   %    %   

23. Net Available - Borrowing Base Value

        

24. Reserves (other)

        

25. Total Borrowing Base Value

        

25A Total Availability/CAPS

        

26. Revolver Line

         Total Revolver Line

27. Maximum Borrowing Limit (Lesser of 25 or 26)*

         Total Available

27A Suppressed Availability

         LOAN STATUS         

28. Previous Loan Balance (Previous Report Line 31)

        

29. Less: A. Net Collections (Same as line 4)

                B. Adjustments/Other

        

30. Add: A. Request for Funds

                B. Adjustments/Other

        

31. New Loan Balance

        

32. Letter of Credit/BA’s outstanding

        

33. Availability Not Borrowed (Lines 27 less 31 & 32)

        

34.

         Total New Loan Balance:

35. OVERALL EXPOSURE (line 31)

         Pursuant to, and in accordance with, the terms and provisions of that
certain Credit Agreement (“Agreement”), among JPMorgan Chase Bank, N.A.
(“Chase”), as administrative agent for the Lenders, Cott Corporation (the
“Company”), Cott Beverages Inc. (the “U.S. Borrower”), Cott Beverages Limited,
Cott Nelson (Holdings) Limited, Cott (Nelson) Limited (together with Cott
Beverages Limited and Cott Nelson (Holdings) Limited, the “U.K. Borrowers”) (the
U.K. Borrowers, together with the Company and the U.S. Borrower, the
“Borrowers,” and each a “Borrower”), the other Loan Parties party thereto and
the other parties thereto, Borrower is executing and delivering to Chase this
Collateral Report accompanied by supporting data (collectively referred to as
the “Report”). Borrower represents and warrants to Chase that this Report is
true and correct, and is based on information contained in Borrower’s own
financial accounting records. Borrower, by the execution of this Report, hereby
ratifies, confirms and affirms all of the terms, conditions and provisions of
the Agreement, and further certifies on this __ day of _________, 20__, that the
Borrower is in compliance with said Agreement. BORROWER NAME:    AUTHORIZED
SIGNATURE:

 

Exhibit B-1-1



--------------------------------------------------------------------------------

AGGREGATE BORROWING BASE CERTIFICATE

 

AGGREGATE BORROWING BASE REPORT          Rpt #

Obligor Number:

         Date:

Loan Number

         Period Covered: ______ to ______

COLLATERAL CATEGORY

   A/R    Inventory    Total Eligible Collateral Description         

1. Beginning Balance (Previous report - Line 8)

        

2. Additions to Collateral (Gross Sales or Purchases)

        

3. Other Additions (Add back any non-A/R cash in line 3)

        

4. Deductions to Collateral (Cash Received)

        

5. Deductions to Collateral (Discounts, other)

        

6. Deductions to Collateral (Credit Memos, all)

        

7. Other non-cash credits to A/R

        

8. Total Ending Collateral Balance

        

9. Less Ineligible - Past Due

        

10. Less Ineligible - Cross-age (50%)

        

11. Less Ineligible - Foreign

        

12. Less Ineligible - Contra

        

13. Less Ineligible - Other (attached schedule)

        

14. Total Ineligibles - Accounts Receivable

        

15. Less Ineligible - Inventory Slow-moving

        

16. Less Ineligible - Inventory Offsite not covered

        

17. Less ineligible - Inventory WIP

        

18. Less Ineligible - Consigned

        

19. Less Ineligible - Other (attached schedule)

        

20. Total Ineligible Inventory

        

21. Total Eligible Collateral

        

22. Advance Rate Percentage

   %    %   

23. Net Available - Borrowing Base Value

        

24. Reserves

        

25. Total Borrowing Base Value

        

25A Total Availability/CAPS

        

26. Revolver Line

         Total CAPS/Loan Line

27. Maximum Borrowing Limit (Lesser of 25 or 26)*

         Total Available

27A Suppressed Availability

         LOAN STATUS         

28. Previous Loan Balance (Previous Report Line 31)

        

29. Less: A. Net Collections (Same as line 4)

                B. Adjustments/Other

        

30. Add: A. Request for Funds

                B. Adjustments/Other

        

31. New Loan Balance

        

32. Letter of Credit/BA’s outstanding

        

33. Availability Not Borrowed (Lines 27 less 31 & 32)

        

34.

         Total New Loan Balance:

35. OVERALL EXPOSURE (line 31)

         Pursuant to, and in accordance with, the terms and provisions of that
certain Credit Agreement (“Agreement”), among JPMorgan Chase Bank, N.A.
(“Chase”), as administrative agent for the Lenders, Cott Corporation (the
“Company”), Cott Beverages Inc. (the “U.S. Borrower”), Cott Beverages Limited,
Cott Nelson (Holdings) Limited, Cott (Nelson) Limited (together with Cott
Beverages Limited and Cott Nelson (Holdings) Limited, the “U.K. Borrowers”) (the
U.K. Borrowers, together with the Company and the U.S. Borrower, the
“Borrowers,” and each a “Borrower”), the other Loan Parties party thereto and
the other parties thereto, Borrower is executing and delivering to Chase this
Collateral Report accompanied by supporting data (collectively referred to as
the “Report”). Borrower represents and warrants to Chase that this Report is
true and correct, and is based on information contained in Borrower’s own
financial accounting records. Borrower, by the execution of this Report, hereby
ratifies, confirms and affirms all of the terms, conditions and provisions of
the Agreement, and further certifies on this __ day of _________, 20__, that the
Borrower is in compliance with said Agreement BORROWER REPRESENTATIVE’S NAME:   
AUTHORIZED SIGNATURE:

 

Exhibit B-2-1



--------------------------------------------------------------------------------

EXHIBIT C

COMPLIANCE CERTIFICATE

 

To: The Lenders parties to the

  Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of March [-], 2008 (as amended, modified, renewed or extended
from time to time, the “Agreement”), among Cott Corporation Corporation Cott, a
corporation organized under the laws of Canada, Cott Beverages Inc., a Georgia
corporation, and Cott Beverages Limited, a company organized under the laws of
England and Wales, as Borrowers, the other Loan Parties party hereto, the
Lenders party hereto, JPMorgan Chase Bank, N.A., London Branch, as UK Security
Trustee; JPMorgan Chase Bank, N.A., as Administrative Agent and Administrative
Collateral Agent, and General Electric Capital Corporation, as Co-Collateral
Agent and the other parties thereto. Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES ON BEHALF OF THE BORROWERS AND NOT IN THE
UNDERSIGNED’S INDIVIDUAL CAPACITY, THAT:

1. I am the duly elected                              of the Borrower
Representative;

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Company and its Subsidiaries during the accounting period
covered by the attached financial statements [for quarterly or monthly financial
statements add: and such financial statements present fairly in all material
respects the financial condition and results of operations of the Company and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes];

3. The examinations described in paragraph 2 did not disclose, except as set
forth below, and I have no knowledge of (i) the existence of any condition or
event which constitutes a Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate or (ii) any change in GAAP or in the application thereof that has
occurred since the date of the audited financial statements referred to in
Section 3.04 of the Agreement;

4. I hereby certify that no Loan Party has changed (i) its name, (ii) its chief
executive office, (iii) principal place of business, (iv) the type of entity it
is or (v) its state or other jurisdiction of incorporation or organization
without having given the Agent the notice required by Section 4.15 of the U.S.
Security Agreement or Section 4.15 of the Canadian Security Agreement, as
applicable;

5. Schedule I attached hereto sets forth financial data and computations of the
Fixed Charge Coverage Ratio for the fiscal quarter most recently ended and, if
applicable, evidencing the Borrowers’ compliance with the covenant contained in
Section 6.13(a) of the Agreement, all of which data and computations are true,
complete and correct in all material respects;

 

Exhibit C-1



--------------------------------------------------------------------------------

6. [Schedule II attached hereto sets forth an updated Customer List;]4

7. Schedule III attached hereto sets forth a detailed listing of all
intercompany loans made by any of the Loan Parties or their Restricted
Subsidiaries since the delivery of the last Compliance Certificate (or if no
Compliance Certificate has been previously delivered, since the Effective Date);

8. [Schedule IV sets forth a list of (i) all Intellectual Property owned by the
Loan Parties which is the subject of a registration or application in any
intellectual property registry which has been acquired, filed or issued since
the delivery of the last Compliance Certificate (or if no Compliance Certificate
has been previously delivered, since the Effective Date), and (ii) any material
licenses of Intellectual Property to which any Loan Party has become a party to
or otherwise bound by (whether as licensor or licensee) since the delivery of
the last Compliance Certificate (or if no Compliance Certificate has been
previously delivered, since the Effective Date);]5

9. Schedule V sets forth (i) a calculation of (x) EBITDA for the period of four
fiscal quarters of the Company and its Subsidiaries most recently ended, and
(y) consolidated total assets of the Company and its Subsidiaries as at the last
day of such four fiscal quarter period and (ii) calculations demonstrating
compliance with the limitations set forth in Section 5.13(a)(iii) of the
Agreement;

10. Schedule VI sets forth a list of all commercial tort claims (as defined in
the UCC) in excess of $1,000,000 acquired by the Loan Parties since the delivery
of the last Compliance Certificate (or if no Compliance Certificate has been
previously delivered, since the Effective Date); and

11. Schedule VII sets forth a list of all letters of credit (other than those
that are supporting obligations (within the meaning of the UCC) for other
Collateral that is subject to a perfected security interest in favor of the
Administrative Agent) in excess of $1,000,000 as to which any Loan Party is the
beneficiary and acquired by the Loan Parties since the delivery of the last
Compliance Certificate (or if no Compliance Certificate has been previously
delivered, since the Effective Date).

12. Schedule VIII sets forth any change in any Loan Party’s mailing address,
corporate offices or warehouses or locations at which Collateral is held or
stored, or the location of its records concerning the Collateral as set forth in
the Security Agreement, since the delivery of the last Compliance Certificate
(of if no Compliance Certificate has been previously delivered, since the
Effective Date).

 

 

4

Schedule II is only required for the first and third quarters of each fiscal
year of the Company.

5

Schedule IV is only required for the fourth quarter of each fiscal year of the
Company.

 

Exhibit C-2



--------------------------------------------------------------------------------

[Enclosed with this Compliance Certificate is a certificate of good standing for
the U.S. Borrower from the appropriate governmental officer in its jurisdiction
of incorporation (or if such certificate of good standing is not enclosed with
this Compliance Certificate, then an order has been placed by the U.S. Borrower
to obtain the same prior to the date hereof).]6

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action which the Borrowers have taken, are taking, or propose to
take with respect to each such condition or event or (ii) the change in GAAP or
the application thereof and the effect of such change on the attached financial
statements:

 

                             

The foregoing certifications, together with the computations set forth in
Schedule I and Schedule V hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this      day of
                    ,        .

 

COTT CORPORATION CORPORATION COTT,
as Borrower Representative By:       Name:                            
                                           Title:                            
                                        

 

6

The certificate of good standing is only required for the first and third
quarters of each fiscal year of the Company.

 

Exhibit C-3



--------------------------------------------------------------------------------

SCHEDULE I

Calculations of Fixed Charged Coverage Ratio as of
                                         ,            

 

Exhibit C-4



--------------------------------------------------------------------------------

[SCHEDULE II]

[Customer List]

 

Exhibit C-5



--------------------------------------------------------------------------------

SCHEDULE III

Intercompany Loans

 

Exhibit C-6



--------------------------------------------------------------------------------

[SCHEDULE IV]

[Intellectual Property]

 

Exhibit C-7



--------------------------------------------------------------------------------

SCHEDULE V

Unrestricted and Excluded Subsidiaries

 

Exhibit C-8



--------------------------------------------------------------------------------

SCHEDULE VI

Commercial Tort Claims

 

Exhibit C-9



--------------------------------------------------------------------------------

SCHEDULE VII

Letters of Credit

 

Exhibit C-10



--------------------------------------------------------------------------------

SCHEDULE VIII

Change of Mailing Address and Location

 

Exhibit C-11



--------------------------------------------------------------------------------

EXHIBIT D

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of                     ,
20    , is entered into between ,                                          
        a                                               (the “New Subsidiary”)
and JPMORGAN CHASE BANK, N.A., in its capacity as administrative agent (the
“Administrative Agent”) under that certain Credit Agreement, dated as of March
    , 2008, among Cott Corporation, a Canadian corporation (the “Company”), Cott
Beverages Inc., a Georgia corporation (the “U.S. Borrower”), and Cott Beverages
Limited, a company organized under the laws of England and Wales (the “UK
Borrower”) (the UK Borrower, together with the Company and the U.S. Borrower,
the “Borrowers”), the other Loan Parties party thereto, the Lenders party
thereto, the Administrative Agent and the other parties thereto (as the same may
be amended, modified, extended or restated from time to time, the “Credit
Agreement”). All capitalized terms used herein and not otherwise defined shall
have the meanings set forth in the Credit Agreement.

The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a “Loan Guarantor” for all purposes of the
Credit Agreement and shall have all of the obligations of a Loan Party and a
Loan Guarantor thereunder as if it had executed the Credit Agreement. The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Credit Agreement,
including without limitation (a) all of the representations and warranties of
the Loan Parties set forth in Article III of the Credit Agreement, (b) all of
the covenants set forth in Articles V and VI of the Credit Agreement and (c) all
of the guaranty obligations set forth in Article X of the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary, subject to the limitations set forth in Section 10.10 of the
Credit Agreement, hereby guarantees, jointly and severally with the other Loan
Guarantors, to the Administrative Agent and the Lenders, as provided in Article
X of the Credit Agreement, the prompt payment and performance of the Guaranteed
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise) strictly in accordance with the terms
thereof and agrees that if any of the Guaranteed Obligations are not paid or
performed in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise), the New Subsidiary will, jointly and
severally together with the other Loan Guarantors, promptly pay and perform the
same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration or otherwise) in accordance with the
terms of such extension or renewal.

2. If required, the New Subsidiary is, simultaneously with the execution of this
Agreement, executing and delivering such Collateral Documents (and such other
documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.

3. The address of the New Subsidiary for purposes of Section 9.01 of the Credit
Agreement is as follows:

 

                               

 

Exhibit D-1



--------------------------------------------------------------------------------

4. The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.

5. This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.

6. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

[NEW SUBSIDIARY] By:     Name:     Title:     Acknowledged and accepted:
JPMORGAN CHASE BANK, N.A., as Administrative Agent By:     Name:     Title:    

 

Exhibit D-2



--------------------------------------------------------------------------------

EXHIBIT E

BORROWING REQUEST

NOTICE OF BORROWING/ LETTER OF CREDIT REQUEST

 

To: [JPMORGAN CHASE BANK, N.A.

  as Disbursement Agent

  1300 East Ninth Street, Floor 13

  Cleveland, OH 44114-1573

  Attention: Michael McCullough]

 

  [JPMORGAN CHASE BANK, N.A., TORONTO BRANCH

  as Disbursement Agent

  200 Bay Street, Suite 1800

  Royal Bank Plaza, South Tower

  Toronto, Ontario M5J 2J2

  Attention: Barry Walsh]

 

  [JPMORGAN CHASE BANK, N.A., LONDON BRANCH

  as Disbursement Agent

  c/o JPMorgan Europe Limited

  125 London Wall

  London, EC2Y 5AG

  Attention: Loan and Agency Group Ching Loh]

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of [                    ],
2008 (as amended, supplemented, replaced or otherwise modified from time to
time, the “Credit Agreement”), among Cott Corporation, a corporation organized
under the laws of Canada (the “Company”), Cott Beverages Inc., a Georgia
corporation (the “U.S. Borrower”), Cott Beverages Limited, a company organized
under the laws of England and Wales (the “UK Borrower”, and together with the
Company and the U.S. Borrower, each a “Borrower” and collectively, the
“Borrowers”), the other subsidiaries of the Company party thereto, the lenders
party thereto (collectively, the “Lenders”), JPMorgan Chase Bank, N.A., London
Branch, as UK Security Trustee (the “UK Security Trustee”), JPMorgan Chase Bank,
N.A., as Administrative Agent (the “Administrative Agent”; together with the UK
Security Trustee, the “Agents”) and the other parties thereto. Capitalized terms
used herein without definition shall have the meanings assigned to such terms in
the Credit Agreement.

Pursuant to Section 2.03 of the Credit Agreement, the [Company hereby requests]
[U.S. Borrower hereby requests] [UK Borrower hereby requests] [Borrower
Representative hereby gives you notice that the [U.S. Borrower] [UK Borrower]
requests] a Revolving Borrowing under the Credit Agreement, and in that
connection sets forth below the terms on which such Revolving Borrowing is
requested to be made:

 

Exhibit E-1



--------------------------------------------------------------------------------

(A)    Date of Revolving Borrowing
(which is a Business Day)      (B)    Principal amount of Revolving Borrowing   
    

(1)    Amount of ABR Loans

       

(2)    Amount of Canadian Prime Loans

       

(3)    Amount of Eurodollar Loans

       

(4)    Amount of CDOR Loans

     (C)    For a Eurodollar or CDOR Borrowing, the
Interest Period to be applicable)7      (D)    Currency of Revolving Borrowing8
     (E)    Funds are requested to be disbursed to the
following account(s)9     

Upon acceptance of any or all of the Loans made in response to this request,
each Borrower shall be deemed to have represented and warranted that the
conditions to lending specified in Section 4.02 of the Credit Agreement have
been satisfied and that no notice pursuant to subsections 6 or 8 of
Section 443.055 of the Revised Statutes of Missouri has been given.

[Signature Page Follows]

 

7

Shall be subject to the definition of “Interest Period” in the Credit Agreement.

8

Specify dollars for Borrowings by the U.S. Borrower, dollars or Canadian Dollars
for Borrowings by the Company and dollars, Euros or Sterling for Borrowings by
the UK Borrower.

9

Specify the location and number of the account or accounts to which funds are to
be disbursed, which shall comply with the requirements of the Credit Agreement.

 

Exhibit E-2



--------------------------------------------------------------------------------

Pursuant to Section 2.06 of the Credit Agreement, the [Company hereby requests]
[U.S. Borrower hereby requests] [UK Borrower hereby requests] [Borrower
Representative hereby gives you notice that the [U.S. Borrower] [UK Borrower]
requests] the [issuance of a Letter of Credit as described below][the amendment,
renewal or extension of the Letter of Credit identified below] under the Credit
Agreement:

 

(A)    Date of issuance, renewal or extension of
the Letter of Credit
(which is a Business Day)      (B)    Expiration Date (in accordance with
Section 2.06(c) of the Credit Agreement)      (C)    Amount      (D)    Currency
of the Letter of Credit      (E)    Beneficiary of the Letter of Credit     

Upon issuance, amendment, renewal or extension of any Letter of Credit made in
response to this request, each Borrower shall be deemed to have represented and
warranted that the conditions to lending specified in Section 4.02 of the Credit
Agreement have been satisfied and that no notice pursuant to subsections 6 or 8
of Section 443.055 of the Revised Statutes of Missouri has been given.

[Signature Page Follows]

 

Exhibit E-3



--------------------------------------------------------------------------------

[COTT CORPORATION CORPORATION COTT,
as Borrower Representative By:               Name:           Title:] [COTT
CORPORATION CORPORATION COTT, as Company By:               Name:  
        Title:] [COTT BEVERAGES INC., as U.S. Borrower By:               Name:  
        Title:] [COTT BEVERAGES LIMITED, as UK Borrower By:               Name:
          Title:]

 

Exhibit E-4